771 F.2d 1495
CITY OF GAINESVILLE, FLORIDA, Plaintiff-Appellant,v.ISLAND CREEK COAL SALES CO.;  Island Creek Coal Co.;  andEnoxy Coal, Inc., Defendants-Appellees.
No. 85-3025.
United States Court of Appeals,Eleventh Circuit.
Sept. 24, 1985.

M. Stephen Pitt, Merrill S. Schell, Colleen McKinley, Louisville, Ky., Ann Carlin, Asst. City Atty., Gainesville, Fla., for plaintiff-appellant.
Kenneth Hart, Tallahassee, Fla., Janet P. Kane, Stephen A. Oxman, David J. Mark, New York City, for defendants-appellees.
Appeal from the United States District Court for the Northern District of Florida, Maurice Mitchell Paul, Judge.
Before FAY and JOHNSON, Circuit Judges, and HOFFMAN*, District Judge.
PER CURIAM:


1
The judgment appealed is AFFIRMED based upon the Order of the District Court dated November 16, 1984, 618 F.Supp. 513.



*
 Honorable Walter E. Hoffman, U.S. District Judge for the Eastern District of Virginia, sitting by designation